*268Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Syncere Rivera appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 198B (2012) complaint. Because the record discloses that Rivera failed to properly exhaust his administrative remedies as required under 42 U.S.C. § 1997e (2012), we affirm the dismissal without prejudice of his complaint. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED